Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed June 8, 2021. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, 12, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronström (US 6,466,936 B1).

With respect to claim 1, Ronström discloses a system comprising:
a processor (Figure 1, nodes are well known to include processors); and
a non-transitory computer-readable medium having stored thereon instructions that are executable to cause the system to perform operations (Figure 1) comprising:
a software load balancer distributing a plurality of requests for computing service to a plurality of computing nodes having unequal computing processing capability (Abstract, regulating load in a distributed database…where nodes are given a key number which limits the requests that it may accept), wherein the distributing comprises:
initially assigning a first sub-group of the plurality of requests to a first computing node in the plurality of computing nodes until the first computing node has reached a work assignment termination condition (Col. 3, lines 19-35 and Col. 6, line 61 to Col. 7, lines 14, when a node cannot meet a request, the request is forwarded to another node; a key number is assigned to a node to limit the number of requests that are permitted based on capacity of the node);
subsequently assigning a second sub-group of the plurality of requests to a second computing node in the plurality of computing nodes until the second computing node has reached the work assignment termination condition (Col. 3, lines 19-35 and Col. 6, line 61 to Col. 7, lines 14, when a node cannot meet a request, the request is forwarded to another node; a key number is assigned to a node to limit the number of requests that are permitted based on capacity of the node); and
continuing to assign additional sub-groups of the plurality of requests to additional computing nodes in the plurality of computing nodes, subject to the work assignment termination condition, until the plurality of requests are all assigned (Col. 3, lines 19-35 and Col. 6, line 61 to Col. 7, lines 14, when a node cannot meet a request, the request is forwarded to another node; a key number is assigned to a node to limit the number of requests that are permitted based on capacity of the node).
With respect to claim 2, Ronström discloses the system of claim 1, wherein the work assignment termination condition comprises a particular computing node being unable to accept additional requests for computing service without exceeding a service level agreement (SLA) specified time for handling computing service requests (Col. 3, lines 28-35, limiting the number of requests that can be permitted ensures total execution capacity of database is not exceeded).
With respect to claim 3, Ronström discloses the system of claim 1, wherein the work assignment termination condition comprises a particular computing node reaching saturation and being unable to accept additional requests for computing service (Col. 3, lines 28-35).
With respect to claim 6, Ronström discloses the system of claim 1, wherein the each of the plurality of requests for computing service comprises a request to perform an electronic transaction for an electronic transaction service (Col. 1, lines 32-35, transaction includes a plurality of operations, where the number of operations depends on the complexity of the transaction).
With respect to claim 7, Ronström discloses the system of claim 6, wherein the electronic transaction service is an electronic payment transaction service (Col. 1, lines 32-35 and Claim 10).
With respect to claim 8, Ronström discloses the system of claim 1, further comprising causing one or more of the computing nodes in the plurality of computing nodes, in response to a decrease in traffic volume, to be reassigned to performing other work including handling a different type of request than a type of the plurality of computing service requests (Claim 10, dividing operations into different types..).
	With respect to claim(s) 9 and 16-18, the non-transitory medium and method of claim(s) 9 and 16-18 does/do not limit or further define over the system of claim(s) 1-3, and 6-8. The limitations of claim(s) 9 and 16-18 is/are essentially similar to the limitations of claim(s) 1-3 and 6-8. Therefore, claim(s) 9 and 16-18 is/are rejected for the same reasons as claim(s) 1-3 and 6-8. Please see rejection above.	
With respect to claim 12, Ronström discloses the non-transitory computer-readable medium of claim 9, wherein the operations further comprise: 
the software load balancer selecting the first computing node in the plurality of computing nodes for initially assigning the first sub-group according to a random selection of the first computing node from the plurality of computing nodes (Col. 6, line 61 to Col. 7, line 14).
With respect to claim 19, Ronström discloses the method of claim 17, wherein the work assignment termination condition comprises a particular computing node having an insufficient number of available data connections (Col. 3, lines 28-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 10-11, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronström (US 6,466,936 B1), in view of Egashira et al. (US 2011/0004656 A1).

With respect to claim 4, Ronström discloses the system of claim 1, but does not explicitly teach wherein the operations further comprise:
the software load balancer directing a particular one of the plurality of computing nodes to go idle in response to detecting a decline in an incoming volume of additional requests for computing service;
However, Egashira discloses the software load balancer directing a particular one of the plurality of computing nodes to go idle in response to detecting a decline in an incoming volume of additional requests for computing service ([0117], when no load is allocated to a server (server 3), the power is turned off before distribution of loads to other servers);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Ronström with the teachings of Egashira and direct a node to go idle in response to a decline in incoming requests, in order to save server power by preventing unnecessary power consumption. 
With respect to claim 5, the combination of  Ronström and Egashira discloses the system of claim 4, wherein Egashira further discloses the particular computing node directed to go idle is a computing node from the plurality of computing nodes that has most recently been assigned a request for computing service by the software load balancer ([0011], [0114], and [0117]).
With respect to claim 10, Ronström discloses the non-transitory computer-readable medium of claim 9, but does not explicitly teach wherein the operations further comprise: 
determining that none of the plurality of computing nodes have capacity to service particular additional requests for computing service according to the SLA; entering the software load balancer into a degraded state; and under the degraded state, assigning the particular additional requests to ones of the plurality of computing nodes according to a degraded SLA;
However, Egashira discloses determining that none of the plurality of computing nodes have capacity to service particular additional requests for computing service according to the SLA; entering the software load balancer into a degraded state; and under the degraded state, assigning the particular additional requests to ones of the plurality of computing nodes according to a degraded SLA ([0052], when the load level of all servers is exceeded, server manager instructs a necessary number of waiting servers).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Ronström with the teachings of Egashira and instruct waiting servers when SLA is in degradation state, in order to prevent unneccesary stops and starts of servers to conserve power consumption. 
With respect to claim 11, Ronström discloses the non-transitory computer-readable medium of claim 9, but does not explicitly teach wherein individual ones of the plurality of computing nodes comprise virtual machines; however, Egashira discloses individual ones of the plurality of computing nodes comprise virtual machines ([0130], servers may be virtual servers).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Ronström with the teachings of Egashira and include virtual machines, in order to provide support of various types of servers and machines. 
With respect to claim 13, Ronström discloses the non-transitory computer-readable medium of claim 9, but does not explicitly teach wherein the operations further comprise:
the software load balancer causing additional computing nodes to be added to the plurality of computing nodes in response to a detection that insufficient processing capacity is present among the plurality of computing nodes to handle an entirety of the plurality of requests for computing service according to the SLA;
However, Egashira discloses the software load balancer causing additional computing nodes to be added to the plurality of computing nodes in response to a detection that insufficient processing capacity is present among the plurality of computing nodes to handle an entirety of the plurality of requests for computing service according to the SLA ([0052], waiting servers are viewed as added servers when the load level of all other servers are exceeded).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Ronström with the teachings of Egashira and add nodes in response to insufficient processing capacity, in order to prevent unneccesary stops and starts of servers to conserve power consumption. 
	With respect to claim(s) 14-15, and 20, the non-transitory medium and method of claim(s) 14-15, and 20 does/do not limit or further define over the system of claim(s) 4-5. The limitations of claim(s) 14-15, and 20 is/are essentially similar to the limitations of claim(s) 4-5. Therefore, claim(s) 14-15, and 20 is/are rejected for the same reasons as claim(s) 4-5. Please see rejection above.	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        October 21, 2022